PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/733,091
Filing Date: 8 Jun 2015
Appellant(s): Tedford, Richard, A.


Thermoformed Articles from Polypropylene Polymer Compositions
__________________
Andrew N. Claerbout
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlier (US 2006/0071008), in view of Jacoby (USPN 5,310,584), and further in view of Mucci (US 2008/0237247).
Regarding claims 1, 5-10, 13, and 14, Sadlier teaches a lid (i.e. article in the form of fluid material container closure) with an annular gripping groove (i.e. lower container-securing portion having an inner plug fit securement groove) configured to grip the bead on the top of the cup (i.e. for removeably securing the fluid material container closure to an upper rim of the fluid material container) [0025, 0040, 0054].   The lid comprises an annular outer sidewall turret or domed portion (i.e. an upper generally dome-shaped fluid material-dispensing potion) [0025, 0041, 0054], preferably being frusto-conical in shape [0025], extending upward and inward from the mounting portion (i.e. extending generally upwardly from the lower container-securing portion), and further comprising a drinking spout (i.e. fluid material-dispensing orifice formed therein) [0025].  

Sadlier does not expressly teach the polypropylene polymer composition including one or more β-phase polypropylene polymer crystal inducing nucleating agents in an amount effective to induce β-phase crystal formation in the polypropylene polymer composition. 
Further, Jacoby is in the related field of thermoformable propylene materials and articles made therefrom (abstract), including lids for beverage containers (col. 12, lines 46-67).  In particular, Jacoby teaches the propylene polymer comprising an effective amount of β-spherulite nucleating agent (i.e. β-phase crystal inducing nucleating agents) (abstract), for effectively producing β-crystallites (col. 5, lines 1-9).  The β-spherulites are taught to provide a thermoformable polymer at lower temperature and at higher production rates (col. 4, lines 10-25).  
Sadlier and Jacoby are both in related fields concerning thermoformed propylene polymers for lid applications.  It would have been obvious to one skilled in the art to modify the propylene composition of Sadlier to comprise β-spherulite nucleating agent (i.e. β-phase crystal inducing nucleating agents) in an amount to effectively produce β-crystallites, as taught by Jacoby, for the purpose of providing a thermoformable polymer at lower temperature and at higher production rates (Jacoby, col. 4, lines 10-25).  
Modified Sadlier teaches the β-phase nucleating agents to comprise quinacridone, bisodium salt of o-phthalic acid, aluminum salt of 6-quinizarin sulfonic acid, isophthalic acid, terephthalic acid, and combinations of primelic acid, azelaic acid, o-phthalic acid, terephthalic acid, isophthalic acid and oxide, hydroxide or acid salt of magnesium, calcium, strontium, and barium in the amount up to 5 wt.% (i.e. overlapping with from about 0.5 to about 10 wt.%, regarding claim 7) (i.e. overlapping with up to about 17 wt.% of mineral filler, regarding claim 8) (i.e. overlapping with from 0 to about 10 wt.% mineral filler, regarding claims 9 and 14) (i.e. overlapping with form about 1 to about 3 wt.%, regarding claim 13) (Jacoby, col. 4, lines 10-68, col. 5, lines 1-8).  The examiner notes, a prima facie case of obviousness 
Also, Jacoby teaches the inclusion of optional mineral materials such as TiO2 and CaCO3 in an amount of from 0.005 to about 5 wt.% (i.e. overlapping with up to about 17 wt.%) (i.e. from 0 to 10 wt.% of mineral filler) as whiteners or opacifiers (Jacoby, col. 6, lines 56-68, col. 7, lines 1-11).   
It would have been obvious to one skilled in the art to modify the composition of Sadlier to further comprise optional mineral materials such as TiO2 and CaCO3 in an amount of from 0.005 to about 5 wt.% (i.e. overlapping with up to about 17 wt.%) (i.e. from 0 to 10 wt.% of mineral filler) as whiteners or opacifiers (Jacoby, col. 6, lines 56-68, col. 7, lines 1-11).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Sadlier does not expressly teach the flexural modulus of the polypropylene polymer, however as the polypropylene polymer of modified Sadlier is identical to the preferential polypropylene polymer composition as claimed (e.g. overlapping with a polypropylene composition comprising mineral filler as dependently claimed) and made by the same process of thermoforming, the two closures necessarily have the same properties (i.e. a flexural modulus of at least about 230,000 kpsi).  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Sadlier does not expressly teach the thickness of the fluid material container closure.
Mucci is in the related field of lids (abstract), and in particular teaches a thermoformed lid of polypropylene having thickness which may vary between 0.005 inches to 0.060 inches (e.g. 5 mil to 60 mil) (i.e. overlapping with about 10 to about 30 mils) depending on the application [0029, 0042]. 

Sadlier teaches the lid (i.e. fluid material container closure) does not have any part that drips when opened [0022, 0076], and as such the taught lid would be expected to have a drip rate between the interface of the fluid material container closure and the fluid material container of 0 grams (i.e. about 1 gram or less) per 20 seconds as claimed. 
Supplementary, as the container closure of modified Sadlier is identical to that as claimed, and thus must necessarily have the same properties (i.e. drip rate of fluid leakage between the fluid material container closure and the upper rim, fluid leakage between the reclosable beverage sip lid and the upper rim).  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claims 2 and 11, modified Sadlier teaches thickness of the wall in the range of from 0.005 inches to 0.060 inches (e.g. 5 mil to 60 mil) (i.e. overlapping with about 14 to about 24 mils) (Mucci, [0029, 0042]). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claims 3, 4, and 12, modified Sadlier does not expressly teach the flexural modulus of the polypropylene polymer, however as the polypropylene polymer of modified Sadlier is identical to the preferential polypropylene polymer composition as claimed (e.g. overlapping with a polypropylene .

Response to Arguments
Before formally responding to Appellant’s arguments, the examiner notes that the issue of main concern is regarding a claimed “drip rate” of fluid leakage between the claimed closure (lid) and the rim of the container (cup).  It is the examiner’s position that the prior art over Sadlier readily provides evidence that the claimed article of the instant application would not be deemed patentable there over.  It is the examiner’s intention to make this apparent in the following response to arguments.  

Appellant's arguments filed 8/7/2020 regarding the rejection under USC 103 over Sadlier have been fully considered but they are not persuasive.
Appellant contends on p. 11-14, that Sadlier teaches a resalable lid that necessitates a rectangular hinged flap and flap which can be opened by depressing the flap (see Fig. 2A and 2B).   Thus, Sadlier in view of Jacoby in further view of Mucci fails to disclose each and every feature:
Argument I:
On p. 22-23, the cited Sadlier paragraphs of Sadlier [0022] and [0076] regarding “any part that drips” is taken out of context and is not the same as a “drip rate” as being claimed.
On p. 24, the declaration of Mr. Kyle Baird has expressed the expert opinion that Sadlier does not disclose a drip rate between a lid and cup rim at all.  Also, the features of Sadlier would 
On p. 24-25, Appellant reminds the Office that BPAI has agreed with Appellants that a Declaration that explains in detail why a person of ordinary skill would not understand prior art to teach a specific feature is not mere opinion. 
On p. 25, Sadlier consistently refers to the drinking orifice as a problem recognized in the art and solved by the invention therein.  This is in reference to Sadlier’s teaching of drink holes in prior art is always open. 
Argument II:
On p. 25-27, Appellant argues that that the claimed inner plug fit securement groove is disclosed as being a particular configuration for a plug fit securement groove in which pressure is applied “not only to the upper outer edge of the container/cup, but also to the inner edge as well” (Spec., [0046]).  Thus, as Sadlier does not disclose this, the groove of Sadlier does not inherently have all the features as claimed, and thus would not be expected to have the drip rate as claimed. 

Regarding Argument I (a)-(c), it remains the examiner’s position that that Sadlier is describing the complete invention of both the lid and the orifice that has all (8) enumerated advantages.  Appellant’s emphasis of the preposition “with a drinking orifice that” is not found persuasive because the subject of the taught paragraph clearly pertains to the present invention being with respect to the drinking cup lid.  That is, Sadlier is simply describing the entire invention which, of course, includes a lid and its orifice for drinking.  This is clear from the vast majority of (1)-(8) (disclosed by Sadlier) which don’t even pertain to the orifice, but rather to the complete lid.  Indeed, Sadlier states in (5) that the lid, “…does not have any part that drips when opened” (emphasis added) (Sadlier, [0022, 0076]).  This 
This argument is not found persuasive as it remains the examiner’s position (as previously discussed supra, and reiterated here) that a fair reading of Sadlier [0022, 0076] best describes a lid which does not have any part that drips (e.g. a drip rate of 0 g / 20 seconds between the interface of the fluid material container closure and the fluid material container) (emphasis added).  Thus, it remains the examiner’s position that the drip rate “between the interface of the fluid material container closure and the fluid material container” as claimed is satisfied.   
(d) In addition to this argument, it should also be apparent that 1.) the claimed drip rate of about 1 gram or less per 20 seconds is not the same as no (zero) drip rate; and 2.) the invention of Sadlier aims to reduce unwanted dripping/splashing as these behaviors are identified as being deficiencies in prior art attempts (see Sadlier, [0021, 0056]).  To these points, it must be stressed that Appellant has not invented an article that completely solves the issue of dripping (e.g. 0 g/ X seconds).  Rather, they seek to minimize it below 1 g/ 20 seconds.  Identically, the invention of Sadlier clearly aims to reduce unwanted drips/splashes which the ordinarily skilled artisan would have ascertained and appreciated from its teachings.  That being said, it would have been obvious to the skilled artisan reading the disclosure of Sadlier to reduce the unwanted dripping/leakage < 1 g/20 seconds from the closure (lid) for the purpose of not having the contents leak on the user when drinking.  This, of course, is well understood and appreciated by anyone who has previously used a closable closure / container article such as those described by Sadlier.      

Now, in further addressing (e) Argument II, while the examiner believes the above interpretation in view of Sadlier to be most correct, the examiner does acknowledge that the alternative unreasonable one.  It is precisely for this reason that the examiner has also provided the argument that the drip rate, if not expressly taught as previously discussed, would be expected to be inherent as the structure of the claimed closure and that of Sadlier are virtually identical. 
In this respect, the examiner notes the closure of Sadlier discloses an annular gripping groove (i.e. lower container-securing portion 12 having an inner plug fit securement groove) configured to grip the bead on the top of the cup (i.e. for removeably securing the fluid material container closure to an upper rim of the fluid material container) [0025, 0040].  Likewise, Appellant discloses “plug fit” as referring to a securement grove type mechanism for attaching and securing closures (Spec., [0046])/(PGPub, [0068]).  The groove applies pressure not only to the upper outer edge of the container/cup, but also to the inner edge as well (Spec., [0046])/(PGPub, [0068]).  Thus, it appears that both Appellant and Sadlier disclose a “groove” and being for the same purpose, and thus would be expected identical.  Put another way, Appellant has not described how the ‘plug fit’ groove as claimed would be expected different than that of Sadlier.  Appellant discloses the groove is what secures the closure, and Sadlier also discloses a groove.  Thus both are identical grooves and would be expected to have the same drip rate.  While Appellant discloses the groove applies pressure not only to the upper outer edge of the container/cup, but also to the inner edge as well (Spec., [0046])/(PGPub, [0068]), Appellant has not been able to establish that this is not the case for the groove of Sadlier.  The behavior, as discloses regarding the groove, appears to be a property of all groves for containers/cups.  Succinctly put, no structural difference between the groove of Sadlier and that as claimed has been established.  
Appellant, neither in argument nor in Affidavit, provides a distinction between the claimed structure which provides the drip rate of < 1 g/20 seconds.  Indeed, p. 26 of the Brief states that (in reference to the Affidavit of Kyle Baird), that the recitation of “a lower container-securing portion having an inner plug fit securement groove for removable securing the fluid material container closure to an a particular configuration while Sadlier only discloses an annular bottom ring with a flange extending out from its bottom and a turret or domed portion.  However, even cursory review of Sadlier clearly shows that the annular griping groove (of the lid) is configured to grip the bead on the top of the cup (container) (Sadlier, [0025], Fig. 3C).  The groove functions to hold the lid to the cup and prevent leakage.  This is widely known and appreciated, especially by that of Sadlier and as provided there over by the examiner.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN C ORTMAN JR./Examiner, Art Unit 1782                                                                                                                                                                                                        

Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782      

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.